Opinion by
Lawrence, J.
When the case was called for trial, two witnesses appeared on behalf of the plaintiff. From the testimony presented the court found that chief use of the articles in controversy other than as household utensils was not established. (I. W. Rice & Co. v. United States, 24 C. C. P. A. (Customs) 114, T. D. 48415) followed. From a consideration of all the facts presented and from a visual examination of the exhibits before the court, it was held that the evidence introduced by the plaintiff was not sufficient to overcome the presumption of correctness which attached to the collector’s classification (United States v. I. Magnin & Co., Inc., 21 C. C. P. A. (Customs) 77, T. D. 46394, and United States v. Marshall Field & Co., 17 C. C. P. A. (Customs) 1, T. D. 43309) cited. See M. Pressner & Co. v. United States, Abstract 54246, decided concurrently herewith, wherein the claim of the importer therein that merchandise similar in character to the pencil sharpeners here in controversy was dutiable as household utensils under paragraph 339 was sustained. Note also M. Pressner & Co. v. United States, Abstract 41633. In the circumstances of the present case, it was held that plaintiff failed to sustain its burden of proof. The first claim in the protest was therefore overruled. The alternative claim in the protest, having been virtually abandoned, was also overruled.